Hecker v Eden Cent. Sch. Dist. (2017 NY Slip Op 06742)





Hecker v Eden Cent. Sch. Dist.


2017 NY Slip Op 06742


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


958 CA 17-00253

[*1]THERESA HECKER, PLAINTIFF-RESPONDENT,
vEDEN CENTRAL SCHOOL DISTRICT, DEFENDANT-APPELLANT.


SUGARMAN LAW FIRM, LLP, SYRACUSE (DANIEL T. CAVARELLO OF COUNSEL), FOR DEFENDANT-APPELLANT.
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (CHARLES S. DESMOND, II, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered November 3, 2016. The order, insofar as appealed from, denied in part the motion of defendant for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on June 22, 2017, and filed in the Erie County Clerk's Office on July 10, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court